department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel january number release date uil dear dated date in this letter is in response to your inquiry to senator which you expressed concern that the metrocards provided by your company were in violation of an irs regulation regarding gifts to employees we want to reassure you that we have not issued regulations that prevent employers from giving transit passes to employees the following information is included in the proposed_regulations for qualified_transportation benefits which were issued date the department of treasury recently issued final regulations on qualified_transportation_fringe_benefits federal_register date gross_income does not include any fringe benefit that qualifies as a qualified_transportation_fringe sec_132 of the internal_revenue_code the code employers may only give qualified_transportation fringes to employees an employer may simultaneously give an employee one or more of the following qualified_transportation_fringe_benefits transportation in a commuter_highway_vehicle ie van pools any transit_pass and qualified_parking the value of these benefits can not exceed dollar_figure per month dollar_figure for transportation in a commuter_highway_vehicle and transit passes plus dollar_figure for qualified_parking employers may provide cash reimbursement to the employee employers may provide cash reimbursement if transit passes are not readily available for direct distribution by the employer to the employee sec_132 of the code a transit_pass is considered readily available if an employer can obtain it at the same 1transit pass means any pass token farecard voucher or similar item entitling a person to transportation on mass transit facilities or in a commuter_highway_vehicle price as the employee without incurring significant administrative costs the employee must provide substantiation to the employer as a condition to receiving cash reimbursement the substantiation requirements vary depending upon the payment method used for example if an employee uses metered parking the substantiation requirement may be satisfied if the employee certifies the expense was incurred and the employer believes the employee actually incurred the expense employers can provide transportation benefits using a compensation reduction arrangement employers can provide qualified_transportation benefits using a compensation reduction arrangement under this arrangement the employer reduces an employee’s gross_income by the value of the transportation benefit which gives him or her pretax savings on the cost of commuting to work an employee can elect to receive either a fixed amount of cash compensation at a specified future date or a fixed amount of qualified_transportation benefits such as parking during a specified future period the election must be made before the employee receives the cash or transportation benefit and it may not exceed the statutory monthly limits in the maximum amount an employee could elect to reduce compensation by is dollar_figure per month dollar_figure for transportation in a commuter_highway_vehicle and transit passes plus dollar_figure for qualified_parking on date the amount for transportation in a commuter_highway_vehicle and transit passes will increase to dollar_figure per month partners 2-percent shareholders and independent contractors individuals who are partners 2-percent shareholders or independent contractors are not employees for the purposes of sec_132 however the working condition and de_minimis_fringe exclusions are available for transit passes provided to these individuals for example farecards provided by a partnership to an individual who is a partner can be excluded from the partner’s gross_income however the value of the farecard cannot exceed dollar_figure per month if the value exceeds dollar_figure per month the full value of the benefit not just the amount in excess is included in gross_income sec_1_132-6 of the income_tax regulations under the freedom_of_information_act we will make this letter available to the public after we delete names addresses and other identifying information i hope this information answers your questions please call robyn mathis id no of my staff at sincerely mary oppenheimer assistant chief_counsel exempt_organizations employment_tax government entities
